MEMORANDUM DECISION                                                                  FILED
                                                                                Apr 02 2019, 10:01 am
Pursuant to Ind. Appellate Rule 65(D),
                                                                                     CLERK
this Memorandum Decision shall not be                                            Indiana Supreme Court
                                                                                    Court of Appeals
regarded as precedent or cited before any                                             and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEES
Daniel G. Foote                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Marjorie Lawyer-Smith
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          April 2, 2019
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of:                                          18A-JT-2431
J.B. and E. B. (Minor Children)                           Appeal from the Marion Superior
                                                          Court Juvenile Division
        and
                                                          The Honorable Marilyn Moores,
P.B. (Mother),                                            Judge
Appellant-Respondent,                                     The Honorable Scott Stowers,
                                                          Magistrate
        v.                                                Trial Court Cause Nos.
                                                          49D09-1710-JT-889, 49D09-1710-
Indiana Department of Child                               JT-929
Services and Child Advocates,
Inc.,
Appellees-Petitioners



Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019                Page 1 of 20
      Altice, Judge.


                                                     Case Summary


[1]   P.B. (Mother) appeals the termination of her parental rights to two of her minor

      children. She contends that the trial court’s termination order is not supported

      by sufficient evidence.


[2]   We affirm.


                                            Facts & Procedural History


[3]   Mother has four minor children. R.C. is the father (Father) of E.B. and J.B.,

      born in May 2016 and January 2008, respectively. Mother and Father’s

      relationship was plagued by domestic violence, which J.B. often witnessed,

      causing her significant anxiety and trauma. Mother’s other children – C.H.

      (born in March 2010) and J.H. 1 (born in July 2005) – are not subjects of the

      termination order, as they are in the care of their respective fathers.


[4]   During her pregnancy with E.B., Mother used PCP and marijuana, testing

      positive in February and April 2016. She gave birth to E.B. on May 12, 2016,

      again testing positive for PCP just prior to the birth. The hospital contacted the

      Indiana Department of Child Services (DCS) that same day, and DCS began its

      investigation the following day. Upon her release from the hospital, E.B. was




      1
          Mother has a prior case of substantiated neglect (educational neglect) in 2012 involving J.H.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019                       Page 2 of 20
      placed in the care of Mother’s cousin (Cousin). J.B. remained in the care of

      Mother’s aunt (Aunt), where she had been placed by Mother.


[5]   On May 16, 2016, DCS filed petitions alleging that Mother’s four children were

      children in need of services (CHINS). DCS alleged that Mother had “failed to

      provide the children with a safe, stable, and appropriate living environment free

      from substance abuse.” Exhibits at 17. The CHINS proceedings were

      eventually dismissed with respect to J.H., who was in the care and custody of

      his father.


[6]   J.B., C.H., and E.B. were adjudicated CHINS on September 8, 2016, following

      mediation at which Mother entered into an admission and agreement on

      services. Mother admitted J.B., C.H., and E.B. were CHINS because she

      “would benefit from services provided by DCS to maintain her sobriety.” Id. at

      31. C.H.’s father appeared at the CHINS hearing and waived his right to fact

      finding. Father (J.B. and E.B.’s father) did not appear. The court adjudicated

      all three children CHINS and, with respect to J.B. and E.B., continued their

      placement with Aunt and Cousin, respectively. Mother was granted supervised

      parenting time. The parental participation order, entered the same day,

      required Mother to engage in home-based therapy and follow all

      recommendations, submit to random drug/alcohol screens, complete a

      domestic violence intake or assessment and complete all resulting services and

      recommendations, and engage in family therapy with the children when

      appropriate. Additionally, the order provided that should Mother test positive



      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019   Page 3 of 20
      for illicit substances or alcohol, she would be required to engage in a substance

      abuse evaluation and follow all recommendations.


[7]   As of the first review hearing in December 2016, Mother was doing well in

      services and making improvements. She had completed five clean drug screens

      but had also missed some. The court denied Mother’s request for unsupervised

      parenting time and admonished Mother for having continued contact with

      Father, who had not yet appeared in the case. The court ordered DCS to make

      a referral for a substance abuse evaluation for Mother.


[8]   At the permanency hearing in March 2017, the plan remained reunification.

      Mother was actively engaging in services and providing negative drug screens.

      She had begun intensive outpatient (IOP) substance abuse treatment the prior

      month. By the next hearing in June 2017, Mother had relapsed (though she

      denied it) and, as a result, DCS requested that she provide five consecutive

      clean drug screens. Mother was otherwise compliant with services, visiting

      with the children, and participating in her IOP treatment. Mother expressed

      eagerness to begin unsupervised parenting time, which the court granted and

      DCS authorized by August 2017.


[9]   Shortly thereafter, Mother tested positive for cocaine and was unsuccessfully

      discharged from her IOP treatment. Additionally, on or about her first

      unsupervised visit with J.B. and E.B., Mother drove with the children despite

      her license being suspended and not having a car seat for E.B. Mother drove

      with E.B. on her lap. J.B. reported this incident to her therapist, and Mother


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019   Page 4 of 20
       later indicated that J.B. was just trying to “create trouble in the case.”

       Transcript at 20. Mother’s parenting time returned to being supervised.

       Thereafter, visits were entirely suspended in the fall after Mother hit J.B. with a

       belt to punish her for inattention.


[10]   At the permanency hearing on September 21, 2017, DCS recommended that

       the plan change from reunification to adoption for E.B. and J.B. 2 given the

       general lack of progress in the case, including Mother’s “several relapses”. Id.

       at 43. The court found that it was in E.B. and J.B.’s best interests to change the

       plan to adoption. Specifically, the court found that Mother had used illicit

       substances during the CHINS proceedings and that although she had engaged

       in therapeutic services to address her addiction, she had not progressed to the

       point where the children could be returned to her care. The court authorized

       Mother to resume supervised parenting time but strictly at an agency.


[11]   On October 10, 2017, DCS filed the instant petitions for the involuntary

       termination of the parent-child relationship between Mother and E.B. and

       Mother and J.B. 3 Thereafter, Mother was evicted from her home around

       November 2017 and was unemployed. Mother facilitated unauthorized contact




       2
        The plan remained reunification for C.H., with legal and physical custody eventually being changed to
       C.H.’s father.
       3
        Termination of Father’s parental rights was also sought and then granted on March 1, 2018. He does not
       participate in this appeal nor did he participate below.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019                  Page 5 of 20
       between Father and J.B. and lied to service providers about it. She also used

       PCP and cocaine in December 2017.


[12]   By the next CHINS review hearing in January 2018, Mother was still homeless

       and living in a shelter. Mother reported recently obtaining employment. She

       was participating in supervised parenting time, as well as home-based therapy,

       parenting education, and random drug screens. DCS agreed to re-refer Mother

       to IOP treatment.


[13]   Mother completed a substance abuse assessment on February 19, 2018, but then

       used PCP again less than ten days later. During February, she failed to appear

       for several random drug screens and was late to a few parenting-time sessions.

       Mother was struggling with transportation issues and still trying to find

       housing. At the conclusion of a CHINS review hearing in February, the court

       decreased Mother’s parenting time with E.B. and J.B.


[14]   On March 6, 2018, Mother was charged with operating a vehicle while

       intoxicated endangering a person (OWI), resisting law enforcement, and

       driving while suspended, all Class A misdemeanors. The charges were for an

       incident that occurred after midnight two days earlier when Mother was driving

       and struck a vehicle parked on the side of the road with its flashers on. Mother




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019   Page 6 of 20
       subsequently pled guilty to the OWI count, and the State dismissed the

       remaining counts. 4


[15]   Mother began a new IOP treatment program in March 2018. Thereafter, at a

       case management team meeting, Mother reported that she now had an

       apartment. She never provided DCS service providers, however, with a copy of

       the lease. During a supervised visit around May or June 2018, the visitation

       facilitator suspected Mother was under the influence and sought to have

       Mother take a drug screen. Mother refused. At a CHINS hearing on May 31,

       2018, the DCS family case manager (FCM) noted that Mother had missed

       many random drug screens.


[16]   The termination fact-finding hearing was held on July 10, August 8, and

       August 15, 2018. The guardian ad litem (GAL) testified that she still had major

       concerns regarding Mother’s substance abuse, as well as domestic violence

       issues between Mother and Father. The GAL also noted “smaller concerns”

       regarding Mother’s financial stability, housing situation, and “her ability to

       provide a nurturing, emotionally stable environment.” Id. at 17. The GAL

       indicated that she would not recommend unsupervised parenting time and that

       she did not feel that the children would be safe if returned to Mother’s care. In

       this regard, she noted Mother’s frequent relapses, Mother’s association with

       other substance abusers, and the possibility that Mother was living with Father.



       4
        On August 13, 2018, Mother was sentenced to one year in jail with all but time served suspended to
       probation.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019                  Page 7 of 20
       In the GAL’s opinion, termination would be in the best interests of E.B. and

       J.B. because after two years Mother was still struggling with the same issues

       and only exercising supervised parenting time.


[17]   FCM Ashley Hempel, who had been working with the family since April 2017,

       testified that although Mother was still participating in home-based therapy,

       supervised parenting, random drug screens, and IOP treatment, there had been

       minimal progress. As of the hearing date, FCM Hempel expressed her current

       concerns to include Mother’s failure to provide a lease to establish she has

       stable housing, her “continuous relapse[s]”, and the continued need for

       supervised parenting time. Id. at 45. FCM Hempel opined that giving Mother

       more time to complete services would not be beneficial to E.B. and J.B. because

       Mother “has not shown … any progress towards the children coming home”.

       Id. at 48. FCM Hempel testified that she believed termination was in E.B. and

       J.B.’s best interests “so that they can have a stable home, um, that’s free from

       domestic violence and substance abuse and they can go to school and succeed

       and excel” with a “sense of permanency in their life.” Id. at 49.


[18]   At the hearing in July, Mother testified that she had been working full-time as a

       certified nurse assistant (CNA) since January and had previously worked part-

       time at the same location. She acknowledged her history of evictions but

       claimed that she now had an apartment, though she did not present a lease into

       evidence. Mother denied responsibility with respect to her pending criminal

       case, claiming someone else was driving. She testified that she last used PCP

       and cocaine in December 2017.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019   Page 8 of 20
[19]   DCS impeached Mother’s testimony in several regards. Evidence was

       presented, and Mother later admitted, that she used PCP on February 28, 2018.

       Further, Mother missed several subsequent random drug screens and refused

       one when she was suspected of being under the influence during a supervised

       visit around May 2018. DCS also presented Mother’s guilty plea to the OWI

       offense. Further, for impeachment purposes, DCS presented interrogatories by

       Mother’s employer, a garnishee defendant in civil debt proceedings against

       Mother, which indicated that Mother had been terminated by her employer in

       July 2018. On cross-examination, Mother denied that she had been fired but

       testified that the facility where she was working as a CNA would be closing in

       about six weeks.


[20]   DCS presented evidence that Mother had been inconsistent with supervised

       visits in recent months. She visited with the children only one time in July 2018

       and cancelled the visit on August 14, 2018, the day before the last day of the

       termination hearing. Mother had a habit of cancelling visits with E.B. if J.B.

       was not available for the visits also. Mother has a clear bond with J.B., but

       J.B.’s therapist noted “[a] lot of regression” related to visits with Mother. Id. at

       90. J.B.’s therapist testified that J.B. and Mother have a co-dependent

       relationship and that J.B. would often lie to protect Mother. Additionally,

       when Mother hit J.B. with a belt, J.B. blamed herself.


[21]   Finally, DCS presented evidence that J.B. and E.B. were thriving in their

       respective placements. E.B. had been in Cousin’s care since her birth, and J.B.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019   Page 9 of 20
       had been in Aunt’s care for well over two years. Both J.B. and E.B. were in

       pre-adoptive homes, and DCS’s plan for the children was adoption.


[22]   On September 21, 2018, the trial court issued its order terminating Mother’s

       parental rights with respect to J.B. and E.B. Mother now appeals. Additional

       facts will be provided below as needed.


                                            Discussion & Decision


[23]   When reviewing the termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re R.S., 56 N.E.3d 625, 628

       (Ind. 2016). Instead, we consider only the evidence and reasonable inferences

       most favorable to the judgment. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied. In deference to the trial court’s unique position to assess

       the evidence, we will set aside its judgment terminating a parent-child

       relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind.

       Ct. App. 1999), trans. denied. In light of the applicable clear and convincing

       evidence standard, we review to determine whether the evidence clearly and

       convincingly supports the findings and the findings clearly and convincingly

       support the judgment. In re R.S., 56 N.E.3d at 628.


[24]   We recognize that the traditional right of parents to “establish a home and raise

       their children is protected by the Fourteenth Amendment of the United States

       Constitution.” In re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied.

       Although parental rights are of constitutional dimension, the law provides for

       the termination of these rights when parents are unable or unwilling to meet

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019   Page 10 of 20
       their parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App.

       2008). In addition, a court must subordinate the interests of the parents to those

       of the child when evaluating the circumstances surrounding the termination. In

       re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). The purpose of terminating

       parental rights is not to punish the parents, but to protect their children. Id.


[25]   Before an involuntary termination of parental rights may occur in Indiana, DCS

       is required to allege and prove by clear and convincing evidence, among other

       things:


               (B) that one (1) of the following is true:


                      (i) There is a reasonable probability that the conditions
               that resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


                      (ii) There is a reasonable probability that the continuation
               of the parent-child relationship poses a threat to the well-being of
               the child.


                     (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services[.]


       Ind. Code § 31-35-2-4(b)(2)(B). DCS must also prove by clear and convincing

       evidence that termination is in the best interests of the child and that there is a

       satisfactory plan for the care and treatment of the child. I.C. § 31-35-2-

       4(b)(2)(C), (D).




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019   Page 11 of 20
[26]   On appeal, Mother asserts that there is insufficient clear and convincing

       evidence that the conditions resulting in J.B. and E.B.’s removal would not be

       remedied, that the continuation of the parent-child relationship poses a threat to

       their well-being, that termination is in the best interests of the children, and that

       there is a satisfactory plan for their care and treatment following termination.

       We will address each of these in turn, as needed.


[27]   Mother first contends that DCS failed to present clear and convincing evidence

       that there is a reasonable probability that the conditions resulting in the

       children’s removal or continued placement outside the home will not be

       remedied. In so arguing, Mother does not challenge any of the trial court’s

       specific findings as not supported by the evidence. She simply directs us to

       other evidence, including her own testimony that she had full-time employment

       as a CNA and had acquired an apartment. Mother also notes that at the time

       of the hearing she was actively participating in substance abuse services and

       random drug screens. While she acknowledges a “back-and-forth battle with

       substance abuse,” Mother asserts that the testimony of her home-based

       therapist, Joy Boyd, “showed that Mother had made substantial progress in

       addressing the underlying reasons for her substance abuse.” Appellant’s Brief at

       22. In sum, Mother claims that “the evidence of changed conditions as of the

       date of the termination hearing was overwhelming.” Appellant’s Reply Brief at 6.

       We cannot agree, and we reject Mother’s invitation to reweigh the evidence.


[28]   In deciding whether a reasonable probability exists that conditions will not be

       remedied, the trial court must judge a parent’s fitness to care for her children at

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019   Page 12 of 20
       the time of the termination hearing, taking into consideration evidence of

       changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans.

       denied. The court must also evaluate the parent’s habitual patterns of conduct to

       determine whether there is a substantial probability of future neglect or

       deprivation of the children. Id. The court may consider evidence of the

       parent’s prior criminal history, drug and alcohol abuse, history of neglect,

       failure to provide support, and lack of adequate housing and employment. A.F.

       v. Marion Cnty. Office of Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App.

       2002), trans. denied. Further, it is within the trial court’s discretion to disregard

       efforts made only shortly before termination and to weigh more heavily a

       parent’s history of conduct prior to those efforts. K.T.K. v. Ind. Dep’t of Child

       Servs., 989 N.E.2d 1225, 1234 (Ind. 2013).


[29]   Here, the trial court concluded with respect to I.C. § 31-35-2-4(b)(2)(B)(i):


               There is a reasonable probability that the conditions that resulted
               in the children’s removal and continued placement outside the
               home will not be remedied by [M]other. [Mother] has had over
               two years to put forth an effort and has not done so. Stable
               housing and substance abuse remain major concerns. Despite
               multiple referrals, [Mother] has made minimal progress. Despite
               several months of Substance Abuse Treatment, [Mother]
               continues to use drugs, including recent use of Hydrocodine [sic]
               and PCP. She has also missed several screens.


       Appendix at 98.


[30]   The record establishes that the primary reason for the children’s placement

       outside Mother’s care was her substance abuse issues. Part and parcel of this
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019   Page 13 of 20
       was Mother’s resulting instability in housing and employment. There is no

       doubt that Mother participated in services in an attempt to address her ongoing

       battle with substance abuse. But after two years, she had made no sustained

       progress. She had a number of relapses and used PCP – her drug of choice –

       only months before the termination hearing. On a subsequent occasion, she

       came to a supervised visit, appearing to be under the influence, and refused a

       drug screen both before and after the visit. Mother never successfully

       completed IOP treatment, being discharged from the first program for cocaine

       use nearly a year after beginning treatment. She began a new IOP program

       several months later in March 2018 but continued to struggle.


[31]   Mother claimed at the hearing to now have full-time employment (since

       January 2018) and housing (since March 2018). However, despite demands to

       see a copy of the lease, Mother refused to provide it to her FCM, and she did

       not present it at the termination hearing. Although Boyd visited the apartment

       shortly before the last day of the hearing and found it to be clean and

       appropriate with no safety concerns, there is no indication that Boyd verified

       that Mother’s name was on the lease. Additionally, the GAL expressed

       concern that Mother might be living with Father. With regard to employment,

       DCS impeached Mother’s testimony by providing a document indicating that

       she had been recently terminated. Boyd, who was clearly on Mother’s side at

       the hearing, acknowledged that Mother had a history of lying to providers.

       Mother was also dishonest at the termination hearing with respect to her

       criminal case and the date of her last drug use. In sum, the trial court could


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019   Page 14 of 20
       reasonably disregard Mother’s claims of recent housing and employment

       stability.


[32]   Contrary to her assertions on appeal, the record establishes that Mother was not

       fit to care for J.B. and E.B. at the time of the termination hearing. She had a

       lengthy history of drug abuse, including many relapses and missed drug screens

       during the CHINS and termination proceedings, and she had yet to successfully

       complete an IOP treatment program. FCM Hempel opined that even with

       more time, she did not believe Mother would be able to remedy the reasons for

       DCS involvement.


[33]   The trial court’s determination that there is a reasonable probability that the

       conditions that resulted in the removal of J.B. and E.B. will not be remedied is

       supported by clear and convincing evidence. Therefore, as I.C. § 31-35-2-

       4(b)(2)(B) is written in the disjunctive, we need not review the trial court’s

       determination that continuation of the parent-child relationship would pose a

       threat to the children’s well-being.


[34]   Mother also asserts that the evidence was insufficient to support the trial court’s

       finding that termination was in the children’s best interests. In making this best-

       interests determination, the trial court is required to look beyond the factors

       identified by DCS and consider the totality of the evidence. In re J.C., 994

       N.E.2d 278, 290 (Ind. Ct. App. 2013). The court must subordinate the interest

       of the parent to those of the children and need not wait until a child is

       irreversibly harmed before terminating the parent-child relationship. McBride v.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019   Page 15 of 20
       Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct. App.

       2003). Our Supreme Court has explained that “[p]ermanency is a central

       consideration in determining the best interests of a child.” In re G.Y., 904

       N.E.2d 1257, 1265 (Ind. 2009). “Moreover, we have previously held that the

       recommendations of the case manager and court-appointed advocate to

       terminate parental rights, in addition to evidence that the conditions resulting in

       removal will not be remedied, is sufficient to show by clear and convincing

       evidence that termination is in the child’s best interests.” In re J.S., 906 N.E.2d

       at 236.


[35]   Mother asserts that “there remain options short of termination, including

       continued wardship under the CHINS matter while Mother completes here [sic]

       work towards reunification.” Appellant’s Brief at 25. Mother, however, has had

       more than two years to move toward reunification. She has not made any

       significant progress. In fact, Mother still had only supervised parenting time,

       which she often missed in the months around the hearing. The GAL testified

       that she could not recommend unsupervised visits at the time of the hearing 5

       and that she did not believe the children would be safe in Mother’s care due to

       her continued involvement with Father, her substance abuse issues, and the

       people Mother surrounds herself with.




       5
        Boyd was more positive in her assessment of Mother’s progress and testified that she would recommend
       unsupervised parenting time. This differing opinion, however, amounts to conflicting evidence that was
       weighed by the trial court and cannot be reweighed on appeal. See In re N.G., 51 N.E.3d 1167, 1170 (Ind.
       2016) (in termination cases, we do not have license to reweigh the evidence).

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019                 Page 16 of 20
[36]   The GAL opined that termination was in the children’s best interests,

       explaining:


               [T]he children have been removed from mother’s care for [] two
               years, they [] are currently two years later, only on supervised
               time [] with [M]other, and even those supervised visits have
               issues[. E.B.] has never actually known [Mother] as her mother
               and [] the domestic violence and substance abuse issues, and
               financial and housing stability that I mentioned today, all of
               those cause me [] to believe that not only should the children not
               go home, but that they should stay in the safe, stable, [] loving
               environment with the caregivers that they’ve been with for two
               years, and that with [whom] they are very bonded.


       Transcript at 29. Similarly, FCM Hempel testified that termination was in their

       bests interests so that they can have a stable home, free from domestic violence

       and substance abuse, where they can regularly attend school and succeed with a

       sense of permanency in their lives that Mother has not been able to provide. In

       this regard, FCM Hempel also noted Mother’s continued struggle with sobriety

       and her failure to progress with parenting time.


[37]   Mother’s attempt to liken this case to In re G.Y., 904 N.E.2d 1257, a case in

       which our Supreme Court reversed the termination of a mother’s parental

       rights, is unavailing. In G.Y., the mother was incarcerated for offenses she

       committed before her child’s conception. The Court observed that for the first

       twenty months of the child’s life, before Mother’s incarceration, “the record

       gives no indication that Mother was anything but a fit parent.” Id. at 1262.

       After her incarceration and the CHINS adjudication, the mother “took positive


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019   Page 17 of 20
       steps and made a good-faith effort to better herself as a person and as a parent.”

       Id. Despite her incarceration, she remained committed to maintaining a

       relationship with her child and reunifying with him upon her release. Further,

       her release from prison was imminent, and she had already secured suitable

       housing and employment. Id. at 1265.


[38]   Mother is far from being on equal footing with the mother in G.Y. Further, she

       does not have a strong bond with E.B., who has been in Cousin’s care since

       birth, and both E.B. and J.B. are in pre-adoptive homes where they are thriving.

       Cf. H.G. v. Ind. Dep’t of Child Servs., 959 N.E.2d 272, 293 (Ind. Ct. App. 2011)

       (“Because no adoptive family has been identified and the children were placed

       in a new foster home shortly after the termination hearing, there appears to be

       little harm in allowing the parents to continue working toward reunification.”),

       trans. denied. As noted above, both the GAL and FCM recommend

       termination. Under the circumstances of this case, we conclude DCS presented

       sufficient evidence to show by clear and convincing evidence that termination

       was in the best interests of J.B. and E.B.


[39]   Mother next challenges whether there is sufficient evidence that DCS has a

       satisfactory plan for the care and treatment of the children following

       termination. The children are in pre-adoptive homes where they have resided

       since the beginning of the CHINS proceedings and, in E.B.’s case, since she

       was born. They are doing well and have developed a strong bond with their

       respective care givers. The plan for the children is adoption. This is a

       satisfactory plan. See In re D.D., 804 N.E.2d at 268 (“[the] plan need not be

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019   Page 18 of 20
       detailed, so long as it offers a general sense of the direction in which the child

       will be going after the parent-child relationship is terminated”).


[40]   Finally, Mother asserts that the termination order must be reversed because

       DCS “cannot establish that ‘all reasonable efforts’ at reunification have been

       exhausted.” Appellant’s Brief at 29. Her argument is misplaced, as DCS was not

       required to establish this in order to obtain termination of her parental rights.

       See In re H.L., 915 N.E.2d 145, 148 (Ind. Ct. App. 2009) (although DCS is

       generally required to make reasonable efforts toward reunification during

       CHINS proceedings, “this is not a requisite element of our parental rights

       termination statute, and a failure to provide services does not serve as a basis on

       which to directly attack a termination order”).


[41]   Nevertheless, we observe that DCS provided Mother with numerous services

       for more than two years. She received multiple referrals for substance abuse

       treatment but continued to relapse and never successfully completed an IOP

       program. DCS granted Mother unsupervised parenting time but Mother

       endangered the children at her first opportunity by driving them unrestrained

       and without a driver’s license. Then during supervised parenting time, Mother

       struck J.B. with a belt. Mother successfully completed a couple of services

       (domestic violence classes and parenting education) but the vast majority of

       services remained uncompleted. The reunification process was unsuccessful

       due to Mother’s conduct and want of progress, not because of a lack of services.


[42]   Judgment affirmed.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019   Page 19 of 20
Najam, J. and Pyle, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-JT-2431 | April 2, 2019   Page 20 of 20